Citation Nr: 0947691	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-21 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for emphysema.

3.  Entitlement to service connection for pulmonary edema.

4.  Entitlement to service connection for bronchial 
infections.

5.  Entitlement to service connection for angina.

6.  Entitlement to service connection for congestive heart 
failure.

7.  Entitlement to service connection for coronary artery 
disease.

8.  Entitlement to service connection for hypertensive heart 
disease.

9.  Entitlement to service connection for pulmonary 
hypertension.
REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1957 to 
July 1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In November 2008, the Board denied service connection for the 
issues listed herein, as well as service connection for 
asthma, shortness of breath, and sleep apnea.  The Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In September 2009, the parties submitted a 
Joint Motion requesting a partial remand of the issues listed 
above.  The Veteran indicated that he did not wish to appeal 
the Board's decision denying service connection for asthma, 
shortness of breath, and sleep apnea and indicated his wish 
to withdraw his appeal on those issues.  The Court granted 
the Joint Motion, thus vacating the Board's denial of the 
service connection claims for COPD, emphysema, pulmonary 
edema, bronchial infections, angina, congestive heart 
failure, coronary artery disease, hypertensive heart disease, 
and pulmonary hypertension and remanding the matters for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

As noted above, the September 2009 Joint Motion for Remand 
vacated the Board's November 2008 decision denying service 
connection for COPD, emphysema, pulmonary edema, bronchial 
infections, angina, congestive heart failure, coronary artery 
disease, hypertensive heart disease, and pulmonary 
hypertension and remanded the matters back to the Board for 
additional development.  The Veteran withdrew his appeals for 
service connection for asthma, shortness of breath, and sleep 
apnea.

Specifically, the Joint Motion indicates that the VA 
examination of January 2007 is not adequate as the examiner 
failed to address the Veteran's COPD, emphysema, pulmonary 
edema, and bronchial infections individually.  The examiner 
appears to have lumped the disorders together as "lung 
conditions".  Additionally, the  Joint Motion found the 
examiner's opinion inadequate because he failed to provide a 
rationale for his opinions and did not address a private 
treatment record from the Veteran's private physician that 
indicated a nexus between his bronchial disorders and in-
service exposure to lead.

Accordingly, the Board finds that the service connection 
claims for COPD, emphysema, pulmonary edema, and bronchial 
infections must be remanded for a new VA examination.  The 
Court has held that medical examinations must be thorough and 
take into account the records of prior examinations and 
treatment.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Where existing examinations are inadequate for rating 
purposes, a VA examination will be authorized.  38 C.F.R.      
§ 3.326.

Regarding the Veteran's service connection claims for angina, 
congestive heart failure, coronary artery disease, 
hypertensive heart disease, and pulmonary hypertension, the 
Joint Motion indicates that the Board did not adequately 
explain why a VA examination was not provided in conjunction 
with these claims.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

To avoid additional adjudication, the Board finds that the 
service connection claims for angina, congestive heart 
failure, coronary artery disease, hypertensive heart disease, 
and pulmonary hypertension should be remanded for a VA 
examination to determine the nature and etiology of the 
disorders.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for VA 
examinations to determine the nature and 
etiology of his COPD, emphysema, pulmonary 
edema, bronchial infections, angina, 
congestive heart failure, coronary artery 
disease, hypertensive heart disease, and 
pulmonary hypertension.  The examiner must 
be provided with the claims file for 
review and the examiner should indicate 
review in the examination report.

The examiner is asked to indicate whether 
the Veteran has a current diagnosis of 
COPD, emphysema, pulmonary edema, 
bronchial infections, angina, congestive 
heart failure, coronary artery disease, 
hypertensive heart disease, and pulmonary 
hypertension.

The examiner is then asked to indicate for 
each disability whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the condition had its 
onset during active service or was caused 
by the Veteran's active service from 
August 1957 to July 1959.  Each disability 
must be individually identified and 
discussed.  A rationale for all opinions 
must be provided.

The examiner is asked to discuss the 
private opinion from Dr. S.K., dated 
November 17, 2006, that indicates that the 
Veteran's respiratory problems are a 
result of his in-service exposure to lead, 
and to discuss the medical literature 
submitted purporting to link lead paint 
exposure to the Veteran's heart 
disabilities.  If possible, the examiner 
is asked to review the Joint Motion of 
September 2009.

2.  Then, readjudicate the Veteran's 
claims on appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


